935 F.2d 275
Unpublished Disposition
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.

NATIONAL LABOR RELATIONS BOARD, Petitioner,v.JAMES TROUTMAN & ASSOCIATES, Sync-Pop, Inc., Respondents.
No. 90-70488.
United States Court of Appeals, Ninth Circuit.
Submitted June 5, 1991.*Decided June 10, 1991.
Before D.W. NELSON, O'SCANNLAIN and TROTT, Circuit Judges.


1
MEMORANDUM**


2
The National Labor Relations Board's order adopting the decision of the administrative law judge is affirmed.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3